Title: To George Washington from William Hull, 2 December 1783
From: Hull, William
To: Washington, George


                        
                            Sir,
                            New York 2d Decembr 1783.
                        
                        I take the Liberty to enclose your Excellency an Account of my extra Expences while commanding in the County
                            of West Chester, and request a Warrant on the Pay Master General.
                        I am encouraged in this Application from an Assurance in your Excellencys Letter of the 8th of July that
                            whatever was "just and reasonable" should be done on the Subject.
                        Altho’ the enclosed Account is far short of the extra Expence, to which I was subjected by my Situation, yet I
                            shall be satisfied that the Residue be counterballanced by the Honor of the Command. I have the Honor to be your
                            Excellencys most obedt Servt
                        
                            Wm Hull
                        
                     Enclosure
                                                
                            
                                 Decembr 2d 1783
                            
                            United States to Lieut. Colo. Wm Hull Dr
                            To my Extra Expences while commanding in the County of West Chester from the 22d of June 1783 to the 21st
                                of Novr it being five Months at 24 Dollars ⅌ month—120 Dollars Errors excepted
                            
                                Wm Hull
                            
                        
                        
                    